The motion by defendant-appellee to strike a portion of plaintiff-appellant’s brief is considered, and it is granted. Issues I-IV, as argued at pp 11-32 of plaintiff-appellant’s brief, are stricken from the brief. Plaintiff-appellant shall file a supplemental brief within 45 days of the certification of this order addressing the five issues presented in the original brief accompanying his original application for leave to appeal, except that the supplemental brief need not reiterate arguments made under Issues V-VII (pp 32-38) of the brief filed July 28, 1977. Defendant-appellee may file its brief within 60 days of the filing of appellant’s supplemental brief. Defendant-appellee may tax costs incurred on this motion.
Case below, Court of Appeals No. 24484, per curiam opinion of May 4, 1976.